DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 should end with a period, not a comma.  Appropriate correction is required.
Allowable Subject Matter
	Claims 11-31 are allowed.
Claim 11 is allowable for at least the reason “generating a light ring from the invisible light on the deflection element, the deflection element enlarging the light spot” as set forth in the claimed combination. 
Claims 12-29 are allowable due to their dependence on Claim 11.
Claim 30 is allowable for at least the reason “wherein the deflection element enlarges the light spot” as set forth in the claimed combination. 
Claim 31 is allowable due to its dependence on Claim 30.
The following prior art of record is considered relevant:
Viswanathan et al. (US 2016/0080709 A1, from IDS) discloses a method and device including first and second laser resonators for emitting visible and invisible light (see Fig. 1: RGB light sources 110-130 and IR light source 164, respectively) on a deflection element (Fig. 1: scanning mirror 116) which deflects the visible light towards a projection surface (Fig. 1: projection surface 128). However, Viswanathan neither teaches nor suggests: (1) a light ring of invisible light is generated on the deflection element, or (2) the deflection element enlarges a 
Conclusion
This application is in condition for allowance except for the following formal matters: 
The objection to claim 12.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872